Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 19, 2021

                                    No. 04-19-00704-CR

                         EX PARTE JAMES BURKE JARREAU,

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5552
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

       On January 7, 2021, appellant filed a motion for rehearing en banc. The Court requests
that appellee file a response to the motion. Appellee’s response, if any, is due on or before
March 9, 2021.


                                                                  PER CURIAM

Attested to: _____________________________
               MICHAEL A. CRUZ, Clerk of Court